IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0981
                               Filed June 20, 2018


DARON CHAYTON KENT,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, David M. Porter, Judge.



      Daron Kent appeals the summary dismissal of his postconviction-relief

application. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Maria L. Ruhtenberg,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Zachary C. Miller, Assistant

Attorney General, for appellee State.




      Considered by Vaitheswaran, P.J., Tabor, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2018).
                                        2


SCOTT, Senior Judge.

      Daron Kent appeals the summary dismissal of his postconviction-relief

application. On June 9, 2015, the district court imposed sentence on Kent’s

conviction of second-degree robbery.        Kent was sentenced to a term of

imprisonment not to exceed ten years, with a mandatory minimum of seven years.

See Iowa Code § 902.12(5) (2015). Kent filed a postconviction-relief application

in November 2016 and an amended application in May 2017.              Among his

arguments was a contention that equal protection requires his sentence to be

reconsidered in light of the legislature’s recent amendment to Iowa Code section

902.12. See 2016 Iowa Acts ch. 1104, § 8. The district court granted the State’s

subsequent motion for summary dismissal, concluding the statutory amendment is

to be applied prospectively only.

      Having reviewed and considered Kent’s argument on appeal, we repeat our

position that the legislative amendment at issue here does not give rise to equal-

protection infirmities, and we affirm the summary dismissal of Kent’s application

without further opinion pursuant to Iowa Court Rule 21.26(1)(a), (c), and (e). See

Clayton v. Iowa Dist. Ct., 907 N.W.2d 824, 825–30 (Iowa Ct. App. 2017), further

review denied (Jan. 16, 2018); see also Kelly v. State, No. 17-0895, 2018 WL
2230554, at *1–2 (Iowa Ct. App. May 16, 2018); Monroe v. State, No. 17-1266,

2018 WL 2230724, at *1–2 (Iowa Ct. App. May 16, 2018).

      AFFIRMED.